Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting harassment. Included in the evidence presented at petitioner’s disciplinary hearing was a misbehavior report relating that petitioner had interrupted a correction officer who was giving instructions on the use of the facility’s law library by stating, “I am getting tired of your shit, this is our library.” The misbehavior report, authored by the correction officer in question, was sufficiently detailed and probative to constitute, by itself, substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). That petitioner denied having made the statement merely raised an issue of credibility for resolution by the Hearing Officer (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Petitioner’s remaining contentions have been examined and found to be either without merit or unpreserved for our review.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur.
*617Adjudged that the determination is confirmed, without costs, and petition dismissed.